     
   
 

Case 1:12-cv-01466-ALC Document 54 Filed 08/26/19 Pagsern CT
pl
eo” FILED

AUG 26 2019

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

{SEALED},
Plaintiff,
12 Civ. 1466 (ALC)
- against -
[SEALED], UNDER SEAL
Defendants.

 

 

 

Upon consideration of the State of New York's letter application, dated
September 26, 2014, to (i) extend the seal in this qui fam action from October 4, 2014 until
February 4, 2015, and to (ii) partially unseal this qui fam action, it is hereby ORDERED as
follows:

1. The application is GRANTED.

2. The seal imposed by this Court on the file in this action by an Order dated
March 1, 2012 is hereby extended, and all filings in this case and the
Complaint shali remain under seal until further order of this Court, except to
the extent the Court has partially lifted the seal to permit certain disclosures.

3. The seal imposed by this Court on the file in this action by an Order dated
March 1, 2012, is hereby lifted for the limited purpose of permitting the New
York City Law Department and the Corporation Counsel of the City of New
York, at their discretion, to disclose to Siemens AG, Siemens Corporation,

Siemens Industry, or Siemens Electrical, LLC (sued herein as Siemens

 
Case 1:12-cv-01466-ALC Document 54 Filed 08/26/19 Page 2 of 2

Schlesinger Electric, LLC), any or all of (i) the existence of this action, (ii) the
allegations set forth in the qui tam complaint and the complaint itself; (iii) this
Court’s Order dated March 1, 2012; and (iv) this Order.

4. The State of New York shall submit an ex parfe status report to the Court no
later than Jantrary-29;-2015. Janwnodty $ } LO\S .

5. The State of New York shall serve a copy of this Order upon the Relator and

the United States within ten (10) business days of its receipt of this Order.

SO ORDERED:

New York, New York Hrd / —
October 2, 2014 C_ Z

HONORABLE ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 

 
